11/21/2022


         IN THE SUPREME COURT OF THE STATE OF MONTANA                            Case Number: DA 22-0395

  INGE and MARK CAHILL, RANDY
  and KERIN GAYNER, WILLIAM
  and NANNETTE REED, and                            Cause No. DA-22-0395
  IRVING ERICKSON,
                                                           ORDER
                    Petitioners and Appellants,

  v.

  CITY OF COLUMBIA FALLS,
  COLUMBIA FALLS BOARD OF
  ADJUSTMENT,

                  Respondents and Appellees,

  CNS PROPERTY DEVELOPMENT,
  LLC, a Montana Limited Liability
  Company,

                                      Respondent.



        Upon consideration of Appellees’ motion for extension to file the response

brief, and good cause appearing,

        Appellees are granted an extension of time until December 30, 2022, to

prepare, file, and serve the response brief.




Order Granting Appellee’s Second Unopposed Motion
                                                                      Electronically signed by:
                                                                            Mike McGrath
                                                               Chief Justice, Montana Supreme Court
                                                                         November 21 2022